NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIN VASQUEZ-LEON,                            No.    19-70796

                Petitioner,                     Agency No. A090-975-272

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Martin Vasquez-Leon, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying cancellation of removal, adjustment of

status, and voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review de novo questions of law. Arrey v. Barr, 916 F.3d 1149, 1157 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2019). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary denials of

cancellation of removal, adjustment of status, and voluntary departure, and

Vasquez-Leon does not raise a colorable question of law that would invoke our

jurisdiction. See 8 U.S.C. § 1252(a)(2)(B) (barring judicial review of discretionary

denials of relief); Monroy v. Lynch, 821 F.3d 1175, 1177-78 (9th Cir. 2016)

(disagreement with weighing of equities is not colorable question of law).

      Vasquez-Leon’s assertion that his written pleadings were omitted from the

administrative record is not supported, and Vasquez-Leon failed to exhaust his

claim that his pleadings were to the original, not amended, notice to appear. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      The BIA was not required to remand to correct the IJ’s misstatement about

the date on the notice to appear. See 8 C.F.R. § 1003.1(d)(3)(iv) (BIA may take

notice of content of official documents); see also Arrey, 916 F.3d at 1159 (BIA

cured IJ error by not relying on it).

      Vasquez-Leon’s contention that the IJ lacked jurisdiction over his

proceedings is foreclosed by Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th

Cir. 2019) (notice to appear need not include time and date of hearing to vest

jurisdiction in the immigration court).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                          2                                   19-70796